DETAILED CORRESPONDENCE
This non-final office action is in response to the Amendments filed on 14 April 2022, regarding application number 16/435,731.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 14 April 2022 has been entered.
Response to Amendment
Claims 1-2, 4-7, 9, 11-15 and 17-19 remain pending in the application, while claims 3, 8, 10 and 16 have been cancelled. Claim 19 is new.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-7, 9, 11-15 and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See rejection details below.
Claim Objections
Claim 19 is objected to because it concludes with a comma instead of a period, see “the second safety controller is configured to control the safety actuating system to perform second safety controls, which are different from the first safety controls,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-7, 9, 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Endresen et al. (US 20090212731 A1 and Endresen hereinafter), in view of Papenbreer et al. (US 20170123396 A1 and Papenbreer hereinafter) and Tanabe et al. (US 20160031086 A1 and Tanabe hereinafter).
Regarding Claim 1
Endresen teaches a safety control system for an industrial robot (see all Figs.; [0010]-[0012]), the safety control system comprising: 
a first safety controller (see Figs. 1-4, safety TPU-part 22; [0010]-[0012] and [0041]), connected to at least one core safety sensor configured to output a core safety signal, the first safety controller configured to receive the core safety signal when output (see Figs. 2-4, emergency stop button 11 and enabling device 12; [0019], [0040], [0042]-[0044], and [0053]-[0054]); and 
a robot controller (see Figs. 1-4, control unit 3; [0010]-[0012] and [0041]) including a second safety controller (see Figs. 1-4, safety control part 24; [0010]-[0012] and [0041]), the robot controller configured to control the industrial robot (see Fig. 1, control unit 3; [0010]-[0012] and [0040]), 
wherein the first safety controller and the second safety controller are respectively connected to a safety actuating system (see [0003], [0020], [0025]-[0026], [0040] and [0050]), and
wherein the first safety controller is separate from the robot controller (see Figs 1-4, the safety TPU-part 22 is separate from the control unit 3; [0012] and [0041]).
Endresen does not explicitly teach safety-related sensors. That is, Endresen is silent regarding the second safety controller connected to at least one safety-related sensor configured to output a safety-related signal, and the second safety controller configured to receive the safety-related signal.
Endresen is silent regarding wherein each of the at least one core safety sensor includes two identical sensor elements connected to the first safety controller through two channels.
Papenbreer teaches a safety control system for an industrial robot (see all Figs.; [0008]), the safety control system comprising: 
a first safety controller (see Figs. 1-3, safety controller module 100; [0008] and [0031]-[0033]), connected to at least one core safety sensor configured to output a core safety signal, the first safety controller configured to receive the core safety signal when output (see [0042]); and 
a robot controller including a second safety controller (see Figs. 1-3, non-safety controller 130; [0008] and [0031]-[0033] and [0036]), the robot controller configured to control the industrial robot (see [0031]-[0032] and [0036]), the second safety controller connected to at least one safety-related sensor configured to output a safety-related signal, and the second safety controller configured to receive the safety-related signal (see Figs. 1 and 3, sensors 185; [0036], [0042], [0049] and [0054]), 
wherein the first safety controller and the second safety controller are respectively connected to a safety actuating system (see Figs. 1 and 3, actuators 180; [0036], [0043] and [0054]), and 
wherein the first safety controller is separate from the robot controller (see Figs. 1-3, safety controller module 100 is separate from non-safety controller 130; [0008] and [0033]).
Tanabe teaches a safety control system for an industrial robot (see all Figs.; [0007]), the safety control system comprising: 
a first safety controller (see Figs. 2-4, control unit 15 and controller 35; [0021]), connected to at least one core safety sensor configured to output a core safety signal, the first safety controller configured to receive the core safety signal when output (see Figs. 2-4, force sensor 13; [0021] and [0040]-[0041]),
wherein the first safety controller is respectively connected to a safety actuating system (see [0021], [0028]-[0029] and [0041]), and 
wherein each of the at least one core safety sensor includes two identical sensor elements connected to the first safety controller through two channels (see Fig. 4, first force sensor 131 and second force sensor 132; [0040]-[0041]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the known elements taught by Papenbreer and Tanabe, with the safety control system taught by Endresen. 
That is, it would have been obvious to take the safety control system of Endresen, and further include at least one safety-related sensor configured to output a safety-related signal, and configure the second safety controller to receive the safety-related signal, as taught by Papenbreer. It further would have been obvious to take the safety control system of modified Endresen, and modify the at least one core safety sensor to include two identical sensor elements connected to the first safety controller through two channels, as taught by Tanabe.
Papenbreer teaches safety-related sensors connected with the second safety controller to regulate process variables through automation and/or observation. The second safety controller receives input signals from the sensors and provides output signals to the actuators and other components in order to control the process. Tanabe teaches the at least one core safety sensor including two identical sensor elements which output nearly identical measurement values. If the difference in the output values between the first and second sensor element is above a predetermined value, it is deemed that one of the sensors is acting abnormally, therefore the first safety controller stops the robot. A person having ordinary skill in the art would have been motivated to combine the safety-related sensors and the two identical sensor elements with the safety control system of Endresen in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include: the safety control system for an industrial robot, wherein the second safety controller is connected to at least one safety-related sensor configured to output a safety-related signal, and the second safety controller is configured to receive the safety-related signal, and wherein each of the at least one core safety sensor includes two identical sensor elements connected to the first safety controller through two channels. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 2
Modified Endresen teaches the safety control system for an industrial robot of claim 1 (as discussed above in claim 1), 
Endresen is silent regarding wherein the first safety controller is a safety relay.
Papenbreer teaches wherein the first safety controller is a safety relay (see [0031]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Papenbreer to modified Endresen. That is, it would have been obvious to further modify the first safety controller of the safety control system of modified Endresen to be a safety relay, as taught by Papenbreer. 
Papenbreer teaches the first safety controller being a safety relay because safety relays are particularly useful for small scale emergency stop applications. A person having ordinary skill in the art would have been motivated to apply the same technique to modified Endresen in order to attain the same results. 
Application of the known technique taught by Papenbreer to the safety control system taught by modified Endresen would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the safety control system for an industrial robot, wherein the first safety controller is a safety relay. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claims 4 and 11
Modified Endresen teaches the safety control system for an industrial robot of claims 1 and 2 (as discussed above in claim 1 and 2),
Endresen is silent regarding wherein the first safety controller is connected to the at least one safety-related sensor and is configured to receive the safety-related signal.
Papenbreer teaches wherein the first safety controller is connected to the at least one safety-related sensor and is configured to receive the safety-related signal (see Fig. 1, sensors 185; [0054]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Papenbreer to modified Endresen. That is, it would have been obvious to further modified the safety control system of modified Endresen so that the first safety controller is connected to the at least one safety-related sensor and is configured to receive the safety-related signal, as taught by Papenbreer. 
Papenbreer teaches safety-related sensors connected with the first safety controller to regulate process variables through automation and/or observation. The first safety controller receives input signals from the sensors and provides output signals to the actuators and other components in order to control the process. A person having ordinary skill in the art would have been motivated to apply the same technique to modified Endresen in order to attain the same results. 
Application of the known technique taught by Papenbreer to the safety control system taught by modified Endresen would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the safety control system for an industrial robot, wherein the first safety controller is connected to the at least one safety-related sensor and is configured to receive the safety-related signal. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claims 5 and 12
Modified Endresen teaches the safety control system for an industrial robot of claims 4 and 11 (as discussed above in claims 4 and 11),
Endresen further teaches wherein the first safety controller is configured to communicate with the second safety controller (see Fig. 2, wireless data link 5; Fig. 3, network 60; Fig. 4, network 64; [0041], [0044], [0046], [0053] and [0056]).
Papenbreer additionally teaches wherein the first safety controller is configured to communicate with the second safety controller (see Fig. 1, connectors 120, 125, 140 and 145; [0008], [0032], [0038]-[0039], [0041] and [0046]-[0047]).
Regarding Claims 6 and 13
Modified Endresen teaches the safety control system for an industrial robot of claims 1 and 2 (as discussed above in claims 1 and 2),
Endresen further teaches wherein the safety actuating system includes a first safety actuating device, and wherein the first safety controller and the second safety controller are respectively connected to the first safety actuating device for communication (see [0003], [0020], [0025]-[0026], [0040] and [0050]).
Papenbreer additionally teaches wherein the safety actuating system includes a first safety actuating device, and wherein the first safety controller and the second safety controller are respectively connected to the first safety actuating device for communication (see Figs. 1 and 3, actuators 180; [0036], [0043] and [0054]).
Regarding Claims 7 and 14
Modified Endresen teaches the safety control system for an industrial robot of claims 6 and 13 (as discussed above in claims 6 and 13), 
Endresen further teaches a second safety actuating device and a third safety actuating device (see "motors" in [0050]), therefore Endresen additionally teaches wherein the safety actuating system includes at least one of a second safety actuating device and a third safety actuating device, and wherein the first safety controller is connected to at least one of the second safety actuating device and the third safety actuating device for communication. For the sake of compact prosecution and for the possible argument that Endresen does not explicit teach wherein the safety actuating system includes at least one of a second safety actuating device and a third safety actuating device, and wherein the first safety controller is connected to at least one of the second safety actuating device and the third safety actuating device for communication, Papenbreer teaches the above limitation. 
That is, Papenbreer teaches wherein the safety actuating system includes at least one of a second safety actuating device and a third safety actuating device, and wherein the first safety controller is connected to at least one of the second safety actuating device and the third safety actuating device for communication (see Figs. 1 and 3, actuators 180; [0036], [0043] and [0054], especially [0036 "The actuators 180 may include any number of devices adapted to perform a mechanical action..."]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Papenbreer to modified Endresen. That is, it would have been obvious to further modify the safety control system of modified Endresen to include a second and third safety actuating device connected to the first safety controller for communication, as taught by Papenbreer. 
Papenbreer teaches the safety control system including any number of actuators which are controlled by output signals of the first safety controller such that hazards to human life or health are obviated, meaning that the robot is shut off or stopped. A person having ordinary skill in the art would have been motivated to apply the same technique to modified Endresen in order to attain the same results. 
Application of the known technique taught by Papenbreer to the safety control system taught by modified Endresen would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the safety control system for an industrial robot, wherein the safety actuating system includes at least one of a second safety actuating device and a third safety actuating device, and wherein the first safety controller is connected to at least one of the second safety actuating device and the third safety actuating device for communication. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claims 9, 15 and 17
Endresen teaches a robot system (see all Figs.; [0001] and [0008]-[0012]), 
comprising the safety control systems of claims 1, 2 and 6 (modified Endresen as discussed above in claims 1, 2 and 6).
Regarding Claim 18
Modified Endresen teaches the safety control system of claim 1 (as discussed above in claim 1),
Endresen is silent regarding wherein the first safety controller is configured to output a safety control signal based on core safety signals of the two identical sensor elements in response to the core safety signals of the two identical sensor elements indicating an abnormal working state.
Tanabe teaches wherein the first safety controller is configured to output a safety control signal based on core safety signals of the two identical sensor elements in response to the core safety signals of the two identical sensor elements indicating an abnormal working state (see Fig. 4, first force sensor 131 and second force sensor 132; [0040]-[0041]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Tanabe to modified Endresen. That is, it would have been obvious to modify the safety control system of modified Endresen to configure the first safety controller to output a safety control signal based on core safety signals of the two identical sensor elements in response to the core safety signals of the two identical sensor elements indicating an abnormal working state, as taught by Tanabe. 
Tanabe teaches the at least one core safety sensor including two identical sensor elements which output nearly identical measurement values. If the difference in the output values between the first and second sensor element is above a predetermined value, it is deemed that one of the sensors is acting abnormally, therefore the first safety controller stops the robot. A person having ordinary skill in the art would have been motivated to apply the same technique to modified Endresen in order to attain the same results. 
Application of the known technique taught by Tanabe to the safety control system taught by modified Endresen would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the safety control system for an industrial robot, wherein the first safety controller is configured to output a safety control signal based on core safety signals of the two identical sensor elements in response to the core safety signals of the two identical sensor elements indicating an abnormal working state. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 19
Modified Endresen teaches the safety control system of claim 1 (as discussed above in claim 1),
Endresen further teaches wherein the first safety controller is configured to control the safety actuating system to perform first safety controls including an emergency stop (see [0040] and [0042]-[0044]), and 
the second safety controller is configured to control the safety actuating system to perform second safety controls, which are different from the first safety controls (see [0026] and [0050]).
Papenbreer additionally teaches wherein the first safety controller is configured to control the safety actuating system to perform first safety controls including an emergency stop (see [0043] and [0056]), and 
the second safety controller is configured to control the safety actuating system to perform second safety controls, which are different from the first safety controls (see [0036]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Weddingfeld et al. (US 20110098829 A1 and Weddingfeld hereinafter).
Weddingfeld teaches a safety control system for an industrial robot (see Figs. 1 and 10, safety controller 10; [0001]-[0002], [0050]), the safety control system comprising:
a first safety controller (see Fig. 10, controller 28 of module 16b; [0057]), connected to at least one core safety sensor configured to output a core safety signal, the first safety controller configured to receive the core safety signal when output (see Fig. 10, light grid 20b; [0052]-[0056]); and
a second safety controller (see Fig. 10, controller 28 of module 16a; [0057]), connected to at least one safety-related sensor configured to output a safety-related signal, the second safety controller configured to receive the safety-related signal (see Fig. 10, safety camera 20a; [0052]-[0056]; see also [0054 "At the inputs 18 further safety sensors of arbitrary type such as a laser scanner, 3D cameras, switching maps or capacitor sensors can be connected..."]), wherein the first safety controller and the second safety controller are respectively connected to a safety actuating system (see Fig. 10, outputs 22 and actuators 24a-24b; [0052]-[0056]),
wherein each of the at least one core safety sensor is connected to the first safety controller through two channels (see Fig. 10, switch 20c; switch 20c connects to the inputs 18 through two channels.).
Weddingfeld could be used to render obvious the examined claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664